Title: To James Madison from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 November 1806
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James



My dear friend
La Grange 18th. November 1806

I Have lately So Much Trespassed on Your time that I Will Not to day trouble You Again With Louïsiana Affairs, and Plans of pecuniary Liberation.  Permit me only to Mention the Case of a Beloved Creditor, Mr. Erick Bollman, to Whom Besides the immense debt of My Gratitude, I find Myself indebted for Six thousand francs.  You Know that independant of the Mortgage Upon the Lands, I Will Be able to pay Him Next Summer.  But if His Circumstances Made it Useful for Him to find Some of the Sum Upon that Security, You Would Greatly Oblige me to facilitate the Arrangement He Might Think of for that purpose.  Receive, My dear Sir, the Hearty Expressions of My Grateful Affectionate Regard

Lafayette

